DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 4-6 have been amended.
Claims 7-20 have been newly added.
Claims 4-20 are pending and rejected.



Response to Arguments
Claim interpretation under 35 USC 112(f) and rejection under 35 USC 112(b)
Applicant's amendments obviate the previous interpretation of claims 4-6 under 35 USC 112(f) and the rejection under 35 USC 112(b). The previous interpretation and rejection has been withdrawn. 

Rejection under 35 USC 101
Applicant's arguments with respect to the rejection of claims 4-6 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception.  The claims continue to be directed to an abstract idea as they relate to ‘certain methods of organizing human activity’ as described below.  Examiner encourages Applicant to request an interview to discuss the pending rejection under 35 USC 101.
Applicant argues the claims recite a practical application, however, the claims merely include instruction to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea.  Applicant argues that the present invention provides a technical solution to a technical problem, however Examiner disagrees. Although the claim may use technology (i.e. a computer) to perform steps related to solving a problem, the claim does not amount to a ‘technical improvement’ as the technology (i.e. a computer or other machinery) is merely used in its ordinary capacity for economic or other tasks (e.g., to input, store, receive and transmit data).  
The eligible claims of DDR Holdings were found eligible at least in part because they specified how interactions with the computer/Internet were manipulated to yield the desired result (i.e. generate a composite webpage). In a manner similar to the ineligible claims of Internet Patents (and unlike the eligible claims of DDR Holdings), claim 4 fails to provide any restriction on the manner in which the functions are to be performed by computerized components recited at a high level of generality. 
The additional elements (i.e. computer, authentication system) are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 4 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 4. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 4.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.




Rejections under 35 USC 102 
Applicant’s arguments with respect to the rejection of claims 4-6 under 35 USC 102 have been fully considered and are persuasive, in view of the accompanying amendments.  The rejections under 35 USC 102 have been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 4-20 are directed to a device, which is a machine.  Therefore, the claims are directed to statutory subject matter under Step 1 (Step 1: YES).

Step 2A (Prong 1):
Claim 4 sets forth the following limitations which recite the abstract idea of providing recommendations:
search for one or more contents associated with first information when the first information is input, the first information being associated with content that a first user having a first terminal wishes to recommend; 
select a predetermined content as a first content that the first user wishes to recommend, in a case in which the first user performs an operation on the first terminal to designate the predetermined content from the one or more contents associated with the first information; and 
receive an input of first evaluation information on the first content by the first user operating the first terminal, as triggered by selection of the first content, and generate a first screen for presenting information that pairs the first user and the first content as a unit including the first evaluation information; 
wherein 
search for one or more contents associated with second information when the second information is input, the second information being associated with a content that a second user having been presented with the first screen via a second terminal wishes to recommend; 
select a predetermined content as second content that the second user wishes to recommend, in a case in which the second user performs an operation on the second terminal to designate the predetermined content from the one or more content associated with the second information; 
receive an input of second evaluation information on the second content by the second user operating the second terminal, as triggered by selection of the second content, generate a second screen for presenting information that pairs the second user and the second content as a unit including the second evaluation information, and 
add link information for the second screen to the first screen.

The recited limitations above set forth the concept of providing recommendations. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).  Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).
The above limitations further fall within the “Mental Processes” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind. 
Accordingly, under Prong One of Step 2A of the 2019 PEG, claim 4 recites an abstract idea (Step 2A, Prong One: YES).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 4 does recite additional elements, such as a device, processor and terminal, etc. 
Taken individually and as a whole, claim 4 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instructions to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claim 4 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).

Step 2B:
Claim 4, when taken individually or as a whole, the additional elements of claim 4 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the providing, receiving, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Certain additional elements would also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  
Even if considered as an ordered combination, any additional elements of claim 4 would not add anything further than when they are considered individually.
In view of the above, representative claim 4 does not provide an inventive concept under step 2B, and is ineligible for patenting (Step 2B: NO).

Dependent claims 5-20 recite further complexity to the judicial exception (abstract idea) of claim 4, such as by further defining the process for providing recommendations. Thus, each of claims 5-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 5-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 4. 
Accordingly, under the Alice/Mayo test, claims 4-20 are ineligible.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684